Citation Nr: 0914542	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection of bilateral 
sensorineural hearing loss has been submitted.

2.  Entitlement to an initial rating greater than 10 percent 
for left foot scars. 

3.  Entitlement to an increased rating greater than 10 
percent for bilateral pes planus.

4.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

6.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

7.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.

8.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected 
bilateral feet disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision, regarding the 
Veteran's left foot scar and hearing loss claims, and a 
September 2006 rating decision, regarding the remaining 
issues, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

With respect to the left foot scar and hearing loss claims, 
the Veteran had a hearing before the Board in June 2007 and 
the transcript is of record.  The Veteran has not yet been 
afforded a hearing before the Board with regard to the 
remaining issues.

The Board received additional evidence from the Veteran in 
January 2009, namely a private October 2008 foot and ankle 
examination.  A supplemental statement of the case (SSOC) was 
not issued, but this is not necessary since the evidence 
submitted was accompanied with a waiver of local 
jurisdictional review.

The case was brought before the Board in January 2008, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him VA 
examinations and affording him a hearing before the Board 
(per his request) regarding the issues denied in a September 
2006 rating decision.  The requested development having been 
partially completed, the case is once again before the Board 
for appellate consideration of the issues on appeal.  

During the pendency of this appeal, the RO awarded the 
Veteran an increased rating of 10 percent for his left foot 
scars in a September 2008 rating decision based on new 
medical evidence.  Regardless of the RO's actions, the claim 
still remains on appeal and is properly before the Board 
here.  That is, after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here and has been appropriately rephrased above.

The issues of entitlement to a higher rating for pes planus, 
and service connection for right hip, low back, right knee 
and bilateral ankles disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1. An unappealed September 2002 rating decision, in pertinent 
part, denied service connection for bilateral sensorineural 
hearing loss finding that the Veteran did not have any 
appreciable hearing loss until years after service and no 
medical professional has ever linked the Veteran's current 
hearing loss with any aspect of his military service. 

2.  Evidence received since the September 2002 decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact (nexus) 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral sensorineural hearing loss.

3.  The Veteran's left foot scars are manifested by two 
small, hypopigmented scars which are tender and painful on 
examination, but do not cause any limitation of motion or 
functional limitation.  


CONCLUSIONS OF LAW

1. The September 2002 rating decision that denied the claim 
for entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the September 2002 rating 
decision is not new and material, and, therefore, the claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for an initial rating greater than 10 
percent for left foot scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in February 2004 and January 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The January 2008 letter told 
the Veteran why his prior hearing loss claim was denied in 
September 2002 and what would constitute "new" and 
"material" evidence here to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 2008 letter also 
informed the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

In regard to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  In this case, the Veteran's 
hearing loss claim is a claim to reopen and, therefore, VA's 
responsibility extends to requesting evidence from any new 
source identified by the Veteran, and if that evidence is not 
new and material, the claim is not reopened, and VA has no 
further duties to the Veteran with respect to that particular 
claim.  See, e.g., VBA Fast Letter 01-13 (February 5, 2001).  
VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the Veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.   Even so, the 
Board notes the Veteran was afforded two VA audiological 
examinations in May 2004 and May 2008.

In regard to the increased rating claim on appeal here, 
specifically the Veteran's scars claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
left foot scars since he was last examined.  The Veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2008 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Hearing Loss)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran alleges his current hearing loss is due to his 
military MOS exposing him to aircraft on a regular basis with 
no hearing protection. 

In a September 2002 decision, the RO denied service 
connection for hearing loss finding the Veteran's service 
treatment records reflect hearing within normal limits upon 
separation and no diagnosable hearing loss until decades 
after service.  The RO also found no medical evidence 
indicative of a nexus between his current hearing loss and 
any aspect of the Veteran's military service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the September 
2002 rating decision is final.

At the time of the September 2002 decision, the record 
included service treatment records showing some decreased 
hearing acuity at high frequencies in 1982, but findings 
still within normal limits.  The service treatment records 
did not include the Veteran's separation examination and were 
otherwise silent as to any complaints, treatment or diagnoses 
of hearing loss.  

Potentially relevant evidence received since the September 
2002 decision includes VA audiological examinations dated in 
May 2004 and May 2008, VA outpatient treatment records 
through April 2007 and audiological testing conducted by the 
Veteran's employer, the United States Postal Service, dated 
in January 1988 and March 1989.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that his current hearing loss began in-
service and grew steadily worse through the years due to 
exposure to military aircraft.

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran's 
current hearing loss is related to his military service. No 
competent evidence received since the September 2002 decision 
tends to do so.

The VA examination dated May 2004 specifically opines the 
Veteran's hearing loss is not likely related to his military 
service because the military audiological tests all reflect 
hearing within normal limits.  The May 2004 examiner, rather, 
indicates the Veteran's hearing loss is more likely related 
to occupational noise exposure, specifically exposure to 
postal machinery in the post office. 

The Veteran alleges his post-service occupation did not 
expose him to noise trauma.  He also indicated receiving 
audiological testing at the Post-Office in the 1980s shortly 
after separation from service.

The RO obtained audiological testing from the Post Office 
dated January 1988 and March 1989 reflecting hearing within 
normal limits.  The Board finds noteworthy the audiological 
results from 1988 and 1989 actually show improved hearing as 
compared to the results found in the Veteran's 1982 service 
treatment records.  

The Veteran was afforded another VA audiological examination 
in May 2008 where the examiner confirmed the Veteran had 
slight high-frequency bilateral sensorineural hearing loss.  
The Veteran's alleged in-service noise exposure was noted, 
but no specific opinion was rendered.  

The new evidence, in short, shows the Veteran currently has 
slight high-frequency bilateral sensorineural hearing loss, 
but does not relate the current diagnosis to his military 
service.  Indeed, the new evidence actually cuts against the 
Veteran's claim. 

As to the Veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinion that his hearing loss is a result 
of in-service noise trauma is not competent evidence, and 
cannot be deemed "material" for purposes of reopening the 
Veteran's claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Where, as here, the determinative issue is 
one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.   Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

No competent evidence received since September 2002 relates 
to the unestablished fact necessary to substantiate the 
claim. That is, no additional evidence received indicates a 
competent and probative medical nexus between the Veteran's 
current hearing loss and his military service.  Indeed, there 
is medical evidence to the contrary. 

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased Rating (Left Foot Scars)

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, 
DCs 7801-7805.  In this case, the RO rated the Veteran's left 
foot scars under DC 7804, for superficial scars that are 
painful on examination.  A 10 percent rating is assigned for 
scars that are not associated with underlying soft tissue 
damage, but are demonstrably painful on examination.  DC 7804 
does not provide for a rating greater than 10 percent.

The VA outpatient treatment records indicate consistent 
complaints of left foot pain since 2004, but the records do 
not indicate the pain is due to his scars alone.  Rather, it 
is clear the main disability of the left foot is in relation 
to the residuals of the crushing injury suffered to his fifth 
metatarsal.  

In regard solely to the scars, the Veteran was afforded VA 
examinations in March 2004 and, more recently, May 2008.  In 
March 2004, the examiner noted two small scars post-surgery 
and indicated the scars were hypopigmented.  The scars, 
however, were noted to not cause any problems with tenderness 
or limitation of function. 

In contrast, the Veteran alleges that the scars are very 
painful to the point where it is painful to wear socks and 
shoes. 

The Veteran was afforded another VA examination in May 2008 
where the examiner diagnosed the Veteran with scars of the 
left foot fifth digit and fourth digit.  The scar of the 
fifth toe was noted to be a "T" shape.  The long arm of the 
"T" measures 1.5 cm. by .1 cm. and the two arms of the "T" 
measure .4 cm. by .1 cm.  The scar on the fourth digit was 
measured at 2.2cm. by .1 cm.  The examiner described both 
scars as hypopigmented in color and tender to touch.  The 
scars were also noted to have no adherence to underlying 
tissue, no abnormal texture, no instability, no inflammation, 
edema or keloid formation and no limitation of function 
imposed by the scars.  Rather, the scars were described as 
superficial, tender to touch and hypopigmented in color.

Again, DC 7804, for painful superficial scars, does not 
provide for a rating greater than 10 percent.  No other 
diagnostic code would provide for a greater rating.  In 
regard to skin conditions, DC 7801 provides for a rating 
greater than 10 percent for scars of excessive size and are 
deep or cause limitation of motion, which is not the case 
here.  See 38 C.F.R. § 4.118, DC 7801.  Under DC 7805, scars 
that cause limitation of motion are rated by analogy on 
limitation of function of the affected part.  Id., DC 7805.  
As indicated above, however, the Veteran's scars do not 
impose any limitation of function and, therefore, DC 7805 is 
inapplicable.  

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the skin 
impairment (scars) rated under DC 7804, if the Veteran has 
other symptoms due to the left foot scars, a separate rating 
could be assigned.  In this case, the Veteran is already 
receiving a separate evaluation for orthopedic residuals of 
the left foot crushing injury.  This rating is not currently 
on appeal before the Board here.  

There is no medical evidence of any additional impairment 
imposed by the scars other than what is already compensated 
for by other ratings.  The medical evidence does not support 
a finding of any functional limitation, decreased sensation 
or muscular disability imposed by the scars.  Indeed, the 
medical evidence specifically indicates to the contrary.  In 
short, the Veteran is not entitled to a rating greater than 
10 percent for his left foot scars under any neurological, 
orthopedic, muscular or skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, the Board finds no provision upon which to assign a 
compensable rating for any of his service-connected scars.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116. When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations in this case are 
not inadequate. Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the veteran's left foot scars.  Moreover, 
the evidence does not demonstrate other related factors.  The 
veteran has not required hospitalization due to his service-
connected disorder and marked interference of employment has 
not been alleged or shown.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection of bilateral sensorineural 
hearing loss has not been submitted and the claim is, 
therefore, denied.

Entitlement to an initial rating greater than 10 percent for 
left foot scars is denied. 


REMAND

Regrettably, despite the lengthy procedural history of these 
claims, the remaining issues must once again be remanded.  
The RO did not follow the Board's prior remand orders.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

This appeal stems from two separate rating decisions.  The 
Veteran did not perfect his appeal for his pes planus, right 
hip, low back, right knee and bilateral ankle disabilities 
claims until after he was already afforded a hearing before 
the Board in June 2007.  The June 2007 hearing, therefore, 
did not address these issues.  Thereafter, the Veteran filed 
his substantive appeal as to the remaining six issues 
requesting a hearing before the Board.  

The Court has determined that the Veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a)(West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.

The Board previously remanded these claims to afford the 
Veteran of the hearing he requested.  No such hearing was 
provided and the Veteran to date has never withdrawn his 
hearing request.   Accordingly, the Veteran is entitled to an 
additional hearing to present testimony in regards to these 
additional issues.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board for the issues of entitlement to 
an increased rating greater than 10 
percent for bilateral pes planus and 
entitlement to service connection for a 
right hip, low back, right knee and 
bilateral ankle disabilities, all claimed 
as secondary to his bilateral feet 
disabilities.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


